CLYDE “ED” SNIFFEN
ACTING ATTORNEY GENERAL

Christopher F. Orman (Alaska Bar No. 1011099)
Jeffrey G. Pickett (Alaska Bar No. 9906022
Assistants Attorney General
Alaska Department of Law
PO Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-3600
Facsimile: (907) 465-3019
Email: christopher.orman@alaska.gov
        jeff.pickett@alaska.gov

Attorneys for the State of Alaska


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 METLAKATLA INDIAN COMMUNITY, a
 Federally Recognized Indian Tribe,

              Plaintiff,

 v.
                                                 Case No.: 5:20-cv-00008-JWS
 MICHAEL J. DUNLEAVY, Governor of the
 State of Alaska,
 DOUG VINCENT-LANG, Commissioner of              [PROPOSED] ORDER ON
 the Alaska Department of Fish and Game,         UNOPPOSED MOTION TO
 and AMANDA PRICE, Commissioner of the           EXTEND TIME TO FILE
 Alaska Department of Public Safety,             RESPONSE TO COMPLAINT

              Defendants’.

      The Court GRANTS Defendants unopposed Motion to Extend Time to File

Response to Complaint. The response is due on September 30, 2020.


      DATED: __________________              ______________________________
                                             The Honorable John W. Sedwick



       Case 5:20-cv-00008-JWS Document 14-1 Filed 09/23/20 Page 1 of 1
